IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STEVEN A. EDSON D.C.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5471

DEPARTMENT OF HEALTH,
STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 12, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Steven A. Edson D.C., pro se, Petitioner.

Therese A. Savona, Chief Appellate Counsel, Florida Department of Health,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.